Riddick, J., (after stating the facts.) The petition and exceptions filed by Brown in the county court raised the question whether he was entitled to be declared the purchaser of the lands, instead of Gates. His exception to the report on this point was based on the fact that Gates did not at once pay for the land so soon as it was struck off to him, but was allowed by the collector about án hour to procure the money, and make the payment. We see nothing in this exception. It is true that the statute provides that sale shall be made for cash, and that if any bidder fails to perfect.his bid by paying the cash. the collector shall immediately resell. Sand. & H. Dig. § 7119. But whether the payment was made “immediately” was a question of fact to be determined by the circuit court in connection with the circumstances in proof. The facts in this case are not such that we can say that the court erred in finding that the payment was made immediately, within the meaning of the statute. Within an hour after the sale, and before the collector had finished preparing his certificate of purchase, the purchaser paid the money. The meaning of the statute is that the payment shall be made promptly and without delay, and we think the court was justified in holding that it was so made in this case. Queen v. Justices of Berkshire, 4 Q. B. Div. 469. While Brown did not amend his petition and exceptions filed in the county court, he jundertook on the trial in the circuit court to raise a question as to the authority of the collector to make the sale. His exceptions not only do not raise such question, but he neither alleged nor proved that he was an inhabitant of the township or county in which the lands were situated. So far as the record discloses, he had no intei’est in these, lands, and no right to object’to the sale by the collector. We are therefore of opinion that the judgment of the court was right, and should be affirmed. It is so ordered.